Citation Nr: 0927845	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

Whether new and material evidence has been received 
sufficient to reopen a claim of whether the character of the 
appellant's discharge constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant had active service from April 1967 to April 
1968 and from April 1968 to July 1970.  The appellant 
received an "Under Other Than Honorable Conditions" (UOTHC) 
discharge in July 1970.  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 administrative 
decision of the Chicago, Illinois RO which reopened a 
determination that the appellant's character of discharge was 
a bar to VA benefits and denied his claim for veteran status 
based on an upgraded discharge.

The RO reopened the character of discharge claim without 
explanation and then denied the reopened claim.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd at 83 F.3d 1380 (Fed. Cir. 1996).  
The Board has therefore recharacterized the issue as shown on 
the cover page.  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determinations as to 
whether new and material evidence has been submitted to 
reopen the previously denied claim.

The Board notes that the instant issue arose because the 
appellant filed service connection claims for a variety of 
disabilities.  Due to the determination that the appellant's 
discharge formed a bar to VA compensation benefits, the RO 
correctly took no action on those claims.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in August 1986, of 
which the appellant was notified in August 1986, denied the 
appellant's claim of whether the character of the appellant's 
discharge constitutes a bar to VA benefits.

2.  Evidence received since the August 1986 RO decision is 
either duplicative, as it relates to the discharge, or new to 
the claims file, as it relates to medical concerns, but does 
not relate to an unestablished fact necessary to substantiate 
the claim of whether the character of the appellant's 
discharge constitutes a bar to VA benefits, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1986 rating decision, denying the claim of 
that the character of the appellant's discharge did not 
constitute a bar to VA benefits, is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted for the 
claim of whether the character of the appellant's discharge 
constitutes a bar to VA benefits; the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's petition to reopen 
the claim of whether the character of the appellant's 
discharge constitutes a bar to VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

Notice of the requirements to reopen the appellant's claim 
was provided in a December 2007 letter.  Although this letter 
was not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in December 2007, he 
was provided a year and a half to respond with additional 
argument and evidence and the claim was readjudicated and a 
supplemental statement of the case (SSOC) was provided to the 
appellant in June 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The criteria of Kent and Quartuccio are 
satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
petition.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).

The appellant was not afforded an examination in association 
with his petition to reopen.  As discussed below, the Board 
concludes that new and material evidence has not been 
submitted on this claim.  Accordingly, there is no duty to 
provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (2007).

II. New and Material Evidence

The appellant had active service from April 1967 to April 
1968 and from April 1968 to July 1970.  The appellant 
received an "Under Other Than Honorable Conditions" (UOTHC) 
discharge in July 1970.  The appellant's periods of service 
were determined to be properly considered a single period for 
purposes of determining the character of the appellant's 
discharge and that discharge character, UOTHC, was found to 
be a bar to VA benefits in a July 1971 administrative 
decision.  See generally 38 C.F.R. §§ 3.1(d), 3.12 (2008).  

The appellant received an upgraded discharge by a Special 
Discharge Review Board in 1977.  The discharge was 
effectively downgraded back to UOTHC on second review in June 
1978, conducted by a Discharge Review Board under Public Law 
95-126 authority.  

The appellant filed a claim for VA benefits based on the 
upgraded discharge.  A February 1979 administrative decision 
reopened and continued the bar to benefits.  The notice 
letter informed the appellant of his right to appeal, to be 
described in a form, Notice of Procedural and Appeal Rights, 
which was to be enclosed with the letter.  The Board notes 
that no enclosures are listed on the notice letter.  The 
appellant did not respond.  The failure to provide complete 
notice of denial, to include notice of appellate rights, 
tolls the period for filing a notice of disagreement. See 38 
C.F.R. § 20.302 (2008); Hauck v. Brown, 6 Vet. App. 518, 519 
(1994) (failure to provide notification of denial tolls the 
period to file a notice of disagreement).  While the appeals 
process is mentioned, the Board cannot find that the 1979 
decision provided adequate notice of the appellant's 
appellate rights.  

The appellant filed for Loan Guaranty benefits in 1986.  At 
the time, he alleged an upgraded discharge as the reason for 
benefits.  The appellant's claim was denied in an August 1986 
administrative decision which listed the 1979 decision, his 
character of discharge and the bar to VA benefits as the 
reason for the denial.  The appellant was provided a VA Form 
4107, listed as an enclosure.  The Board notes that the form 
series 4107 is the Notice of Procedural and Appeal Rights.  
The form is not included in the file.  The Board points out 
that there is a "presumption of regularity" under which it 
is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the U.S. Court 
of Appeals for Veterans Claims (Court) applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented to 
rebut the presumption of regularity or that the attachment to 
the August 1986 letter was not included as an enclosure to 
that letter.  Neither the appellant nor his representative 
has claimed that the appellant was not notified about the 
type and quality of evidence that was needed to substantiate 
his claim.  As such, the Board presumes that the attachment 
to the August 1986 notice letter was sent to the appellant at 
his address of record.  Having concluded that the enclosure 
was sent to the appellant, the Board finds that the appellant 
had notice of his appellate rights in August 1986.  He did 
not respond within one year.  The August 1986 decision is 
final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2008).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2008).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2008).

A discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2008).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2008); see 
also 38 U.S.C.A. § 5303 (West 2002).

The appellant can potentially reopen his claim, among other 
things, by showing that he was insane at the time he 
committed the offenses leading to his discharge based on 
willful and persistent misconduct or by a discharge upgrade 
by the Department of Defense other than the programs listed 
in 38 C.F.R. § 3.12(h).  

The appellant has submitted a lengthy October 2004 statement 
with his Notice of Disagreement.  The substance of the 
statement is that the appellant received the upgraded 
discharge in April 1977.  The upgraded discharge and the 
actions of the Discharge Review Board in June 1978 have 
already been considered, first in February 1979.  As such, 
this evidence is merely duplicative of the record of evidence 
during the prior final denial.  

The appellant's Form 9 argues that the RO made a mistake of 
law.  He cites 38 C.F.R. § 3.12(h), taken from the Statement 
of the Case, for the proposition that he had an upgraded 
discharge under the Special Discharge Review program, which 
was affirmed by the second Discharge Review Board.  

The appellant's argument is incorrect.  The second Discharge 
Review Board determined that his original discharge was 
warranted.  While phrased in an awkward fashion, the second 
review restored the UOTHC discharge.  As a result, 38 C.F.R. 
§ 3.12(h) requires that the bar to benefits remain.

The appellant has submitted no other relevant evidence in 
support of his petition.  The instant petition arises from a 
set of service connection claims.  The appellant submitted 
private and VA treatment records in support of those claims.  
These records are in no way relevant to the character of the 
appellant's discharge.  Similarly, the appellant has not 
provided any medical evidence of insanity leading to his 
discharge.  As such, the Board finds that the medical 
evidence, while new, is not material.

In sum, the Board finds that the appellant has not submitted 
new and material evidence sufficient to reopen his claim of 
whether the character of the appellant's discharge 
constitutes a bar to VA benefits.  The petition must be 
denied.  See 38 C.F.R. § 3.156(a).  


ORDER

The petition to reopen a claim of whether the character of 
the appellant's discharge constitutes a bar to VA benefits is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


